 USDC IN/ND case 4:21-cv-00017-JTM-JPK document 6 filed 01/18/21 page 1 of 4
                                   86C01-2101-CT-000016                                     Filed: 1/18/2021 6:16 PM
                                                                                                                Clerk
                                        Warren Circuit Court                                Warren County, Indiana




STATE OF INDIANA )                                    IN THE WARREN                    COURT
                 ) SS:
COUNTY OF WARREN )                                    CAUSE NO.

SHEMIAH HOWARD

       VS.

MARCOS A. JIMENEZ SANANA
and NEW PRIME, INC.


                            COMPLAINT FOR DAMAGES

      Comes now the Plaintiff, Shemiah Howard, by counsel, Ryan D. Etter of Ken Nunn
Law Office, and for her cause of action against the Defendants, Marcos A. Jimenez Sanana
and New Prime, Inc., alleges and states as follows:

                         STATEMENT AND JURISDICTION

       1.      This is a clear liability collision in which Defendants' 2019 Peterbilt tractor and
attached trailer was negligently driven by Marcos A. Jimenez Sanana, causing a collision
with the vehicle driven by Plaintiff, Shemiah Howard. As a result of the collision, Plaintiff
has incurred medical expenses, lost wages, property damage including, but not limited to,
diminished value, and other special expenses in an amount to be proven at trial of this cause.

        2.    Jurisdiction and venue are appropriate in Warren County, Indiana, as said
collision occurred within the boundaries of Warren County, State of Indiana.


                              FIRST CAUSE OF ACTION

                  NEGLIGENCE OF MARCOS A. JIMENEZ SANANA

      3.       Plaintiff realleges and incorporates herein by reference paragraphs 1 through
2 above as if fully restated verbatim.

       4.     On or about November 6, 2020, Defendant Marcos A. Jimenez Sanana
negligently drove a tractor-trailer striking the vehicle driven by Plaintiff, Shemiah Howard.

        5.     Defendant Marcos A. Jimenez Sanana had a duty to operate his tractor trailer
in a safe and reasonable manner.
 USDC IN/ND case 4:21-cv-00017-JTM-JPK document 6 filed 01/18/21 page 2 of 4




        6.     Defendant Marcos A. Jimenez Sanana failed in the above mentioned duties and
is therefore negligent.

      7.     Defendant Marcos A. Jimenez Sanana’s negligence was the direct and
proximate cause of Plaintiff’s injuries.

       8.     Plaintiff Shemiah Howard’s injuries and damages are permanent.

      9.   As a direct and proximate result of Marcos A. Jimenez Sanana’s negligence,
Shemiah Howard has suffered lost wages.

       10.     Plaintiff, Shemiah Howard, has incurred medical bills for the treatment of her
injuries directly resulting from this collision.

       11.   As a direct and proximate result of Marcos A. Jimenez Sanana's negligence,
Shemiah Howard has experienced physical and mental pain and suffering, lost wages,
property damage including, but not limited to, diminished value, and has lost the ability to
perform usual activities, resulting in a diminished quality of life.


                           SECOND CAUSE OF ACTION

             NEGLIGENCE PER SE OF MARCOS A. JIMENEZ SANANA

      12.     Plaintiff realleges and incorporates herein by reference paragraphs 1 through
11 above as if fully restated verbatim.

       13.    Marcos A. Jimenez Sanana violated state and federal statutes and regulations
including but not limited to Title 9 of the Indiana Code.

      14.    Defendant Marcos A. Jimenez Sanana’s statutory violations directly and
proximately caused Plaintiff’s damages and injuries.

       15.    Defendant Marcos A. Jimenez Sanana is negligent per se based on these
statutory and regulatory violations.

                            THIRD CAUSE OF ACTION

                  RESPONDEAT SUPERIOR OF NEW PRIME, INC.

       16.    Plaintiff realleges and incorporates herein by reference paragraphs 1
 USDC IN/ND case 4:21-cv-00017-JTM-JPK document 6 filed 01/18/21 page 3 of 4




through 15 above as if fully restated verbatim.

        17.    Defendant Marcos A. Jimenez Sanana was the employee, agent, servant, or
independent contractor for New Prime, Inc. Accordingly, New Prime, Inc. is vicariously
liable for the acts of Defendant Marcos A. Jimenez Sanana for the causes of action above.

        WHEREFORE, the Plaintiff, Shemiah Howard, by counsel Ryan D. Etter of Ken
Nunn Law Office, demands judgment against the Defendants, Marcos A. Jimenez Sanana
and New Prime, Inc. for permanent injuries in a reasonable amount to be determined at
the trial of this cause, for medical expenses, lost wages, property damage and other
special expenses, court costs and all other just and proper relief in the premises.

                                   KEN NUNN LAW OFFICE


                                   BY:    s/ Ryan D. Etter
                                          Ryan D. Etter, #27832-49
                                          KEN NUNN LAW OFFICE
                                          104 South Franklin Road
                                          Bloomington, IN 47404
                                          Phone: (812) 332-9451
                                          Fax: (812) 331-5321
                                          E-mail: ryane@kennunn.com




                            REQUEST FOR TRIAL BY JURY

       Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

matter be tried by jury pursuant to Trial Rule 38.
USDC IN/ND case 4:21-cv-00017-JTM-JPK document 6 filed 01/18/21 page 4 of 4




                            KEN NUNN LAW OFFICE


                            BY:   s/ Ryan D. Etter
                                  Ryan D. Etter, #27832-49
                                  KEN NUNN LAW OFFICE
                                  104 South Franklin Road
                                  Bloomington, IN 47404
                                  Phone: (812) 332-9451
                                  Fax: (812) 331-5321
                                  E-mail: ryane@kennunn.com




Ryan D. Etter, #27832-49
Ken Nunn Law Office
104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451
Fax Number: 812-331-5321
Attorney for Plaintiff
